Citation Nr: 1616627	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  15-18 538A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Chalmers P. Wylie Ambulatory Care Center (MC) in Columbus, Ohio


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses, in the amount remaining after appropriate Medicare payments have been made, for medical services rendered in August 2013.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 VAMC decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part  is required.


REMAND

The Veteran seeks reimbursement of unauthorized medical expenses stemming from an Emergency Room admission at a private hospital from August 5th through August 9th, 2013.  The claim was denied by the VAMC due to the fact the Veteran is enrolled in Medicare and his medical expenses had already been paid, in part, by that program.  However, 38 U.S.C.A. § 1725, the statute authorizing reimbursement of unauthorized medical expenses in situations such as this one, was amended effective February 1, 2010.  Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010).  This change allows for payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a Veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4) ); see also 38 C.F.R. § 17.1005.  Thus, payment or reimbursement may be allowable for that portion of the medical expenses not covered by the Veteran's Medicare insurance.  Also see Staab v. McDonald, CAVC, No. 14-0957 (April 8, 2016).

Nevertheless, another requirement for reimbursement pursuant to 38 U.S.C.A. § 1725 is that the Veteran be enrolled in the VA health care system and have received care at a VA medical facility within the previous 24 months.  38 U.S.C.A. § 1725(b).  The record as it is currently before the Board does not address whether the Veteran meets this requirement.  As such, remand is required to determine if the Veteran was enrolled in the VA health care system at the time the unauthorized medical expenses were incurred, and whether he had received care at a VA medical facility in the prior 24 months.  

Additional development should be accomplished upon remand as well.  The current record does not contain any documentation of the bill for services presented by the private hospital, or any information as to how much of that bill was paid by Medicare.  Under the provision of 38 U.S.C.A. § 1725(c)(4)(B), in any case in which a third party, such as Medicare, is financially responsible for part of the Veteran's emergency treatment expenses, the Secretary of VA shall be the secondary payer.  Therefore, adequate verification of the original bill and the remaining amount must be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The VAMC should clarify whether the Veteran was enrolled in the VA health care system and received care at a VA medical facility within the 24 months prior to the incurrence of the unauthorized medical expenses in August 2013.  A written statement addressing the Veteran's enrollment status and receipt of VA treatment must be associated with the claims file. 
 
2.  Copies of all relevant billing and payment statements pertaining to the August 2013 emergency treatment should be obtained from the private hospital, after obtaining all appropriate authorization from the Veteran.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record, with consideration of 38 U.S.C.A. § 1725, as construed by Staab v. McDonald, CAVC, No. 14-0957 (April 8, 2016).


If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


